United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1881
Issued: December 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 12 and June 13, 2007 merit decisions. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to continuation of pay.
FACTUAL HISTORY
On January 3, 2007 appellant, a 55-year-old motor vehicle operator, filed a Form CA-1, a
traumatic injury claim, alleging that he pulled a muscle in his neck on November 28, 2006 when he
reached down to pull out a box from under his desk. The Office accepted the claim for neck sprain
and left trapezius sprain.

By decision dated April 12, 2007, the Office found that appellant was not entitled to
continuation of pay, as his notice of traumatic injury was not timely filed within the 30-day
period following the employment injury.
On May 16, 2007 appellant requested reconsideration. He submitted a February 6, 2007
statement from Sharon Burleson.
By decision dated June 13, 2007, the Office denied modification of the April 12, 2007
decision.
LEGAL PRECEDENT
Section 8118 of the Federal Employees’ Compensation Act1 authorizes the continuation
of pay of an employee “who has filed a claim for a period of wage loss due to a traumatic injury
with his immediate superior on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this title.”2 The context of section 8122 makes clear that this
means within 30 days of the date of the injury.3
The Board has held that the responsibility for filing a claim rests with the injured
employee.4 The Board has also held that section 8122(d)(3) of the Act, which allows the Office
to excuse failure to comply with the time limitation provision for filing a claim for compensation
because of “exceptional circumstances,” is not applicable to section 8118(a),5 which sets forth
the filing requirements for continuation of pay.6 There is no provision in the Act for excusing an
employee’s failure to file a claim for continuation of pay within 30 days of the employment
injury.7
ANALYSIS
In this case, appellant’s traumatic injury occurred on November 28, 2006; however, he did
not file a claim until January 3, 2007, more than 30 days later. As noted, section 8122(d)(3) of the
Act, which allows the Office to excuse failure to comply with the time limitation provisions for
filing a claim for compensation because of “exceptional circumstances,” is not applicable to

1

5 U.S.C. §§ 8101 et seq.

2

Id. at 5 U.S.C. § 8122(a)(2).

3

E.g., Myra Lenburg, 36 ECAB 487 (1985). See 20 C.F.R. § 10.201(a)(3); George A. Harrell, 29 ECAB
338 (1978).
4

See Catherine Budd, 33 ECAB 1011 (1982).

5

5 U.S.C. § 8118(a).

6

5 U.S.C. § 8122(d)(3); see also Michael R. Hrynchuk, 35 ECAB 1094 (1984).

7

Id.

2

section 8118(a), which sets forth the filing requirements for continuation of pay.8 There is no
provision under the Act for excusing an employee’s failure to file a claim for continuation of pay
within 30 days of the date of injury.
The Board notes that, although appellant is barred from receiving continuation of pay, he
is entitled to compensation benefits under the Act. The Office accepted appellant’s claim on
April 12, 2007 and explained that the decision denying his continuation of pay did not affect his
entitlement to compensation benefits. Appellant may still claim wage-loss compensation by
filing a claim. Accordingly, the Office’s April 12 and June 13, 2007 decisions are affirmed.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for continuation of pay
because he failed to give written notice of his injury within the time specified by the Act.
ORDER
IT IS HEREBY ORDERED THAT the June 13 and April 12, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See Dodge Osborne, 44 ECAB 849 (1993); see Teresa Samilton, 40 ECAB 955 (1989); see William E. Ostertag,
33 ECAB 1925 (1982).

3

